Citation Nr: 1822400	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  17-67 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Jones, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1961 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned at a Board videoconference hearing in February 2018.  A transcript of the hearing is of record.

A review of the record shows that the Veteran perfected appeals for the issues of entitlement to service connection for migraine headaches, osteoarthritis of the left and right knees, a right ankle disability, and a lower back disability.  However, the Board notes that these issues have not yet been certified to the Board.  Without certification, it is unclear as to whether the RO may be pursuing any additional development or readjudication.  Further, there is a pending Board hearing request for these issues.  Therefore, the issues will be the subject of a future Board decision.


FINDING OF FACT

PTSD was not present during active service, the record does not contain credible supporting evidence that the reported in-service noncombat stressor occurred, nor does it contain medical evidence of a link between the post-service PTSD and the reported in-service stressor.  





CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

The Veteran asserts that service connection for PTSD is warranted.  He contends that in January or February 1962, he was participating in field maneuvers at Fort Polk, Louisiana.  During one night, his unit was assigned to stay overnight in the field with below freezing temperatures.  The following morning, he saw four people carried out by ambulance.  The Veteran is unsure whether the soldiers froze to death or had frostbite due to the freezing temperatures.  He contends that his PTSD is related to this incident.  

Service treatment records are negative for treatment for or a diagnosis of PTSD or any other psychiatric condition.  At his June 1962 military separation examination, psychological evaluation was normal.  In the accompanying report of medical history, the Veteran denied frequent trouble sleeping, frequent or terrifying nightmares, and excessive worry or depression.  

Post-service medical records show a diagnosis of mild PTSD.  However, the records do not suggest that the condition is related to a corroborated military stressor. 

In connection with the Veteran's claim, the RO obtained all available service personnel records from the service department.  Unfortunately, these records do not contain evidence which corroborates the Veteran's reported stressor.  In addition, the RO undertook the necessary efforts to obtain information to corroborate the Veteran's PTSD stressor from the Joint Services Records Research Center (JSRRC).  In correspondence received in December 2016, the JSRRC indicated that it coordinated its research with the National Archives and Records Administration; however, they had been unable to locate any unit records pertaining to the 4th Battalion, 112th Armor, nor the 49th Armored Division, Fort Polk, Louisiana, for the calendar years 1961 and 1962.  JSRRC further indicated that they had reviewed other historical documents available to them but were unable to document the incident described by the Veteran.  

In support of his claim, the Veteran submitted a weather bureau report for Vernon County, Louisiana, delineating temperatures for the month of January 1962.  This report indicates that temperatures reached a low of 9 degrees on January 10th and of 6 degrees on January 13th.  

Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for PTSD.

As set forth above, in order to establish service connection for PTSD, the law requires credible supporting evidence that the in-service stressor occurred and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Unfortunately, these elements have not been established.  

The Board acknowledges the Veteran's report of participating in field maneuvers in below freezing temperatures at Fort Polk, Louisiana, in January or February 1962, resulting in the death or injury of four soldiers.  As described above, the service department was unable to provide evidence which corroborates this incident and the record does not otherwise contain credible supporting evidence that this occurred.  A Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

Further, although post-service medical records contain a diagnosis of mild PTSD, they do not suggest that the condition is related to the Veteran's military service, to include a corroborated in-service stressor.  Regardless, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a noncombat stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Under these circumstances, the necessary criteria to establish service connection for PTSD have not been met.  

In summary, the Board finds that the most probative evidence shows that PTSD was not present during active service and that the record does not contain credible supporting evidence that the reported in-service noncombat stressor occurred, nor does it contain medical evidence of a link between the post-service PTSD and the reported in-service stressor.  For these reasons, the preponderance of the evidence is against the claim of service connection for PTSD.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is denied.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


